Name: Regulation (Euratom) No 3137/74 of the Commission of 12 December 1974 amending Commission Regulation No 17/66/Euratom of 29 November 1966 exempting the transfer of small quantities of ores, source materials and special fissile materials from the rules of the chapter on supplies
 Type: Regulation
 Subject Matter: European construction;  electrical and nuclear industries;  cooperation policy;  energy policy
 Date Published: nan

 Avis juridique important|31974R3137Regulation (Euratom) No 3137/74 of the Commission of 12 December 1974 amending Commission Regulation No 17/66/Euratom of 29 November 1966 exempting the transfer of small quantities of ores, source materials and special fissile materials from the rules of the chapter on supplies Official Journal L 333 , 13/12/1974 P. 0027 - 0027 Greek special edition: Chapter 12 Volume 1 P. 0072 Spanish special edition: Chapter 12 Volume 2 P. 0028 Portuguese special edition Chapter 12 Volume 2 P. 0028 Finnish special edition: Chapter 12 Volume 1 P. 0064 Swedish special edition: Chapter 12 Volume 1 P. 0064 REGULATION (EURATOM) No 3137/74 OF THE COMMISSION of 12 December 1974 amending Commission Regulation No 17/66/Euratom of 29 November 1966 exempting the transfer of small quantities of ores, source materials and special fissile materials from the rules of the chapter on supplies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 74 thereof; Whereas the volume of research involving small quantities of special fissile materials has increased both within the Community and in countries outside the Community since Regulation No 17/66/Euratom entered into force on 29 November 1966; Whereas the Community is able, without prejudice to the supply position of consumers within the Community, to contribute to the development of research in many different fields through the supply of special fissile materials produced in its Member States; Whereas, therefore, the supply position permits the extension of the rule on exemption in Article 74 to cover special fissile materials produced within the Community, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Commission Regulation No 17/66/Euratom of 29 November 1966 relating to the exemption of small quantities of ores, source materials and special fissile materials from the rules of the chapter on supplies, published in the Official Journal of the European Communities on 28 December 1966, page 4057/66, is hereby amended to read as follows: "With regard to special fissile materials, transfers within, imports into and exports from the Community shall be exempt from the provisions of Chapter VI of the Treaty provided that the quantities involved, referred to the elemental form, do not exceed 200 grammes of uranium-235, uranium-233 or plutonium in any one transaction up to an annual limit of 1 000 grammes of any of the substances per user. In the case of imports and exports this shall apply subject to the provisions of agreements for cooperation concluded by the Community with third countries." Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI